--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



EXHIBIT 10.2


EMPLOYMENT AGREEMENT


This Employment Agreement (this "AGREEMENT") is made and entered into on May 10,
2010 (the "EFFECTIVE DATE") by and between Carl Isaac ("EXECUTIVE") and Crimson
Exploration Inc. (the "COMPANY").


WHEREAS, the Company desires to employ Executive as Senior Vice President -
Operations, and Executive desires to be employed by the Company in said
capacity; and


WHEREAS, each party desires to set forth in writing the terms and conditions of
their understandings and agreements.


NOW, THEREFORE, in consideration of the mutual covenants and obligations
contained herein, the Company hereby agrees to employ Executive and Executive
hereby accepts such employment upon the terms and conditions set forth in this
Agreement:


ARTICLE 1


EMPLOYMENT; RESPONSIBILITIES; COMPENSATION


Section 1.1 EMPLOYMENT. Subject to ARTICLE 3, the Company hereby agrees to
employ Executive and Executive hereby agrees to be employed by the Company, in
accordance with this Agreement, for the period commencing as of the Effective
Date and ending on the second anniversary of the Effective Date ("INITIAL
TERM"); PROVIDED, HOWEVER, that beginning on the day immediately preceding the
second anniversary of this Agreement and on the day immediately preceding each
anniversary of this Agreement thereafter, the Initial Term shall automatically
be extended one additional year unless either party gives written notice to the
other party between 90 and 120 days prior to the next anniversary of this
Agreement that it or he, as applicable, does not wish to extend this Agreement.
Executive's continued employment after the expiration of the Initial Term shall
be in accordance with and governed by this Agreement, unless modified by the
parties to this Agreement in writing.


Section 1.2 RESPONSIBILITIES; LOYALTY.


(a) Subject to the terms of this Agreement, Executive is employed in the
position of Senior Vice President-Operations, and shall perform the functions
and responsibilities of that position. Additional or different duties may be
assigned by the Company. Executive's position, job descriptions, duties and
responsibilities may be modified from time to time in the sole discretion of the
Company.


(b) Executive shall devote the whole of Executive's professional time, attention
and energies to the performance of Executive's work responsibilities and shall
not, either directly or indirectly, alone or in partnership, consult with,
advise, work for or have any

 
 
Page 1

--------------------------------------------------------------------------------

 

interest in any other similar business or pursuit during Executive's employment
under this Agreement. During the term of Executive's employment with the
Company, it shall not be a violation of this Agreement for Executive to (i)
serve on corporate, civic or charitable boards or committees; (ii) deliver
lectures or fulfill speaking engagements; and (iii) subject to SECTION 2.3,
manage personal investments, in each case, so long as such activities do not
materially interfere with the performance of Executive's responsibilities as an
Executive of the Company in accordance with this Agreement. Executive further
agrees to comply with all policies of the Company in effect from time to time,
and to comply with all laws, rules and regulations, including those applicable
to the Company


Section 1.3 COMPENSATION. As consideration for the services and covenants
described in this Agreement, the Company agrees to compensate Executive in the
following manner:


(a) The Company will pay Executive a base salary of $230,000.00 per year ("BASE
SALARY"), as may be increased from time to time by action of the Compensation
Committee of the Board of Directors.


(b) Executive shall be entitled to employment benefits including holidays,
leaves of absence, health insurance, dental insurance, 401(k) plan
participation, etc., if any, available to Executives of the Company generally,
in accordance with any policies, procedures or benefit plans adopted by the
Company from time to time during the existence of this Agreement. In addition,
Executive shall be entitled to vacation in accordance with the Company's
vacation policy as adopted from time to time. Executive's rights or those of
Executive's dependents under any such benefits policies or plans shall be
governed solely by the terms of such policies or plans. The Company reserves to
itself, or its designated administrators, exclusive authority and discretion to
determine all issues of eligibility, interpretation and administration of each
such benefit plan or policy. The Company's employment benefits, and policies
related thereto, are subject to termination, modification or limitation at the
Company's sole discretion.


(c) Executive shall participate in the Company’s Annual Cash Incentive Bonus
Plan, for each calendar year in which the Plan is active and Executive is
employed by the Company hereunder, which currently provides for Minimum, Target
and Maximum Award levels of 40%, 70% and 100%, respectively, of Base Salary,
contingent upon attainment of annual personal and corporate goals established by
the Board of Directors of the Company or a duly authorized committee thereof
(the "BOARD") in its sole discretion ("Annual Cash Incentive Bonus”) in
accordance with the terms of the Annual Cash Incentive Bonus Plan (or successor
plan).


(d) Executive shall participate in the Company’s Annual Long-Term Incentive
Equity Plan for each calendar year in which the Plan is active and Executive is
employed by the Company hereunder, which currently provides for Minimum, Target
and Maximum Award levels of 50%, 150% and 300%, respectively, of Base Salary,
which will be payable with respect to a performance period in the form of 50% in
restricted common stock (to be issued pursuant to a Restricted Stock Award
Agreement) and 50%

 
 
Page 2

--------------------------------------------------------------------------------

 

in the form of employee stock options (to be issued pursuant to a Stock Option
Agreement), contingent upon attainment of annual personal and corporate goals
established by the Board of Directors of the Company or a duly authorized
committee thereof (the "BOARD") in its sole discretion ("Annual Long-Term
Incentive Equity Plan”)  in accordance with the terms of the Annual Long-Term
Incentive Equity Plan (or successor plan).




(e) Payment of all compensation to Executive shall be made in accordance with
the terms of this Agreement, applicable state or federal law, and applicable
Company policies in effect from time to time, including normal payroll
practices, and shall be subject to all applicable withholdings and taxes.




Section 1.4 BUSINESS EXPENSES. The Company shall reimburse Executive for all
business expenses that are reasonable and necessary and incurred by Executive
while performing his duties under this Agreement, upon presentation of expense
statements, receipts and/or vouchers or such other information and documentation
as the Company may reasonably require.


ARTICLE 2


CONFIDENTIAL INFORMATION; POST-EMPLOYMENT
OBLIGATIONS; COMPANY PROPERTY


Section 2.1 COMPANY PROPERTY. All written materials, records, data and other
documents prepared or possessed by Executive during Executive's employment by
the Company are the Company's property. All information, ideas, concepts,
improvements, discoveries and inventions that are conceived, made, developed or
acquired by Executive individually or in conjunction with others during
Executive's employment (whether during business hours and whether on Company's
premises or otherwise) that relate to Company business, products or services are
the Company's sole and exclusive property. All memoranda, notes, records, files,
correspondence, drawings, manuals, models, specifications, computer programs,
maps and all other documents, data or materials of any type embodying such
information, ideas, concepts, improvements, discoveries and inventions are
Company property. At the termination of Executive's employment with the Company
for any reason, Executive shall return all of the Company's documents, data or
other Company property to the Company.


Section 2.2 CONFIDENTIAL INFORMATION; NON-DISCLOSURE.


(a) Executive acknowledges that the business of the Company is highly
competitive and that the Company will provide Executive with access to
Confidential Information relating to the business of the Company. Executive
acknowledges that this Confidential Information constitutes a valuable, special
and unique asset used by the Company in its business to obtain a competitive
advantage over competitors.  Executive

 
 
Page 3

--------------------------------------------------------------------------------

 

further acknowledges that protection of such Confidential Information against
unauthorized disclosure and use is of critical importance to the Company in
maintaining its competitive position.  Executive agrees that Executive will not,
at any time during or after Executive's employment with the Company, make any
unauthorized disclosure of any Confidential Information of the Company, or make
any use thereof, except in the carrying out of Executive's employment
responsibilities to the Company. Executive also agrees to preserve and protect
the confidentiality of third party Confidential Information to the same extent,
and on the same basis, as the Company's Confidential Information.


(b) For purposes hereof, "CONFIDENTIAL INFORMATION" includes  business
operations and methods, existing and proposed investments and investment
strategies, seismic, well-log and other geologic and oil and gas operating and
exploratory data, financial performance, compensation arrangements and amounts
(whether relating to the Company or to any of its Executives), contractual
relationships, business partners and relationships (including customers and
suppliers), marketing strategies and other confidential information that is
regularly used in the operation, technology and business dealings of the
Company, regardless of the medium in which any of the foregoing information is
contained, so long as such information is actually confidential and proprietary
to the Company.


Section 2.3 NON-COMPETITION OBLIGATIONS.


(a) Executive acknowledges and agrees that as an Executive and representative of
the Company, Executive will be responsible for building and maintaining business
relationships and goodwill with current and future operating partners,
investors, partners and prospects on a personal level. Executive acknowledges
and agrees that this responsibility creates a special relationship of trust and
confidence between the Company, Executive and these persons or
entities.  Executive also acknowledges that this creates a high risk and
opportunity for Executive to misappropriate these relationships and the goodwill
existing between the Company and such persons. Executive acknowledges and agrees
that it is fair and reasonable for the Company to take steps to protect itself
from the risk of such misappropriation.


(b) Executive acknowledges and agrees that, in exchange for his agreement in
SECTION 2.3(C) below, he will receive substantial, valuable consideration from
the Company immediately upon the execution of this Agreement, including, (i)
Confidential Information and access to Confidential Information, (ii)
compensation and other benefits and (c) access to the Company's prospects.


(c) During the Non-Compete Term and provided that the Company has made all
severance payments provided for herein, Executive will not, directly or
indirectly, provide the same or substantially the same services that he provides
to the Company or any of its subsidiaries to any Business Enterprise in the
Market Area (as defined below). This includes working as an agent, consultant,
Executive, officer, director, partner or independent contractor or being a major
shareholder, member, joint venturer or equity owner in, any such Business
Enterprise.

 
 
Page 4

--------------------------------------------------------------------------------

 



(d) For purposes of hereof:


(i) "BUSINESS ENTERPRISE" means any corporation, partnership, limited liability
company, sole proprietorship, joint venture or other business association or
entity engaged in the business of exploring for, developing, operating or
acquiring oil and gas properties;


(ii) "MARKET AREA" means any area in which the Company is active in a meaningful
way at the time of termination; and


(iii) "NON-COMPETE TERM" means the period from the date of Executive's
employment to the date ending: (A) on the date of termination if terminated by
the Company for Cause, or (B) in all other cases of termination, at the end of a
period of consecutive months following the date of termination equivalent to 50%
of the number of months for which the Executive receives severance benefits
assuming (if applicable) Executive gives notice of his intent to comply with
Sections 2.3(c) and Section 2.4 pursuant to Section 3.2.


Section 2.4 NON-SOLICITATION. During the Non-Compete Term, Executive will not,
either directly or indirectly, call on, solicit or induce any other Executive,
officer or other employee of the Company or its affiliates with whom Executive
had contact with, knowledge of, or association with in the course of employment
with the Company to terminate his employment, and will not assist any other
person or entity in such a solicitation; provided, however, that with respect to
soliciting any Executive, officer or other employee whose employment was
terminated by the Company or its affiliates, the foregoing restriction shall not
apply.


Section 2.5 ACKNOWLEDGEMENT. Executive acknowledges that the Confidential
Information provided to Executive pursuant to this Agreement, and the Company's
need to protect its goodwill, gives rise to the Company's interest in these
restrictive covenants, and that any limitations as to time, geographic scope and
scope of activity to be restrained defined herein are reasonable and do not
impose a greater restraint than is necessary to protect the goodwill or other
business interest of the Company. Executive further agrees that if, at some
later date, a court of competent jurisdiction determines that certain covenants
do not meet the criteria set forth in Tex. Bus. & Com. Code §. 15.50(2), those
covenants shall be reformed by the court, pursuant to Tex. Bus. & Com. Code §.
15.51(c), to the least extent necessary to make them enforceable. Executive
acknowledges and recognizes that the enforcement of any of the provisions in
this Agreement by the Company will not interfere with Executive's ability to
pursue a proper livelihood.


Section 2.6 EARLY RESOLUTION CONFERENCE. The parties are entering into this
Agreement with the express understanding that this Agreement is clear and fully
enforceable as written. If Executive ever decides later to contend that any
restriction on activities imposed by this Agreement no longer is enforceable as
written or does not

 
 
Page 5

--------------------------------------------------------------------------------

 

apply to an activity in which Executive intends to engage, Executive first will
notify the Company in writing and meet with a company representative at least 14
days before engaging in any activity that foreseeably could fall within the
questioned restriction to discuss resolution of such claims.


Section 2.7 EQUITABLE OTHER RELIEF. Executive understands and agrees that, if
Executive breaches this Agreement, the Company will suffer immediate and
irreparable harm which cannot be accurately calculated in monetary damages.
Consequently, the Company shall be entitled to immediate injunctive relief,
either by temporary or permanent injunction, to prevent such violation. This
injunctive relief shall be in addition to any other legal or equitable relief to
which the Company would be entitled. If a bond is required to be posted for the
Company to secure an injunction or other equitable remedy, threatened or actual,
Executive agrees that the bond need not be more than a nominal sum. The Company
shall be entitled to recover its attorneys' fees and costs from Executive should
a court determine that Executive has breached this Agreement.  Similarly, the
Executive shall be entitled to recover his attorneys’ fees and costs from the
Company should a court determine that the Company has breached this
Agreement.  In addition, in the event of an alleged breach or violation of this
Agreement, the time periods set forth above will be tolled until such breach or
violation has been cured.




ARTICLE 3


TERMINATION OF EMPLOYMENT


Section 3.1 TERMINATION OF EMPLOYMENT.


(a) Executive's employment with Company shall be terminated (i) immediately upon
the death of Executive without further action by the Company, (ii) upon
Executive's Permanent Disability without further action by the Company, (iii) by
the Company for Cause, (iv) by Executive for Good Reason, (v) by the Company
without Cause or by Executive without Good Reason PROVIDED that the terminating
party must give at least 30 days' advance written notice of such termination.


(b) For purposes hereof:


(i) "PERMANENT DISABILITY" shall mean Executive's physical or mental incapacity
to perform his usual duties with such condition likely to remain continuously
and permanently as determined by the Board.


(ii) "GOOD REASON" shall mean (A) a material breach by the Company of any
provision of this Agreement that remains uncorrected for 10 days following
written notice of such breach by Executive to the Company identifying the
provision of this Agreement that Executive determined has been breached; (B)
assignment by the Board to Executive of any duties that materially and adversely

 
 
Page 6

--------------------------------------------------------------------------------

 

alter the nature or status of Executive's position, job descriptions, duties,
title or responsibilities from those of a Chief Financial Officer, or
eligibility for Company compensation plans; (C) requirement by the Company for
Executive to relocate anywhere other than the greater Houston, Texas
metropolitan area, except for required travel on Company business to an extent
substantially consistent with Executive's obligations under this Agreement; (D)
reduction in Executive's Base Salary in effect at the relevant time; or (E)
exclusion of the Executive from eligibility for the Company's active bonus or
benefits plans as described above.


(iii) "CAUSE" shall include (A) continued failure by Executive to perform
substantially Executive's duties and responsibilities (other than a failure
resulting from Permanent Disability) that is materially injurious to the Company
and that remains uncorrected for ten days after receipt of appropriate written
notice from the Board; (B) confirmed, documented evidence of engagement by
Executive in willful, reckless or grossly negligent misconduct that is
materially injurious to Company or any of its affiliates, monetarily or
otherwise; (C) except as provided by (D), the indictment of Executive with a
crime involving moral turpitude or a felony, provided that if the criminal
charge is dismissed with prejudice or if Executive is acquitted at trial or on
appeal, Executive will be deemed to have been terminated without Cause; (D) the
indictment of Executive with an act of criminal fraud, misappropriation or
personal dishonesty, provided that if the criminal charge is subsequently
dismissed with prejudice or the Executive is acquitted at trial or on appeal
then the Executive will be deemed to have been terminated without Cause; or (E)
a material breach by Executive of any provision of this Agreement that is
materially injurious to the Company and that remains uncorrected for 10 days
following written notice of such breach by the Company to Executive identifying
the provision of this Agreement that Company determined has been breached.


(c) If Executive's employment is terminated under any of the foregoing
circumstances, all future compensation to which Executive is otherwise entitled
and all future benefits for which Executive is eligible, other than that already
earned but which is unpaid, shall cease and terminate as of the date of
termination, except as specifically provided in this SECTION 3.  Any other
payments or benefits by or on behalf of Company are limited to those which may
be payable pursuant to the terms of Company's Executive benefit plans or
required by any applicable federal, state or local law.


Section 3.2 SEVERANCE.


(a)


(i) If Executive's employment is terminated by the Company without Cause or by
Executive for Good Reason, and subject to Executive's compliance with the
conditions set forth in SECTION 3.3, Executive shall, subject to the provisions
of this SECTION 3.2, be entitled to a severance payment consisting of (A) a cash
amount equal to two times the sum of the current calendar year's Base

 
 
Page 7

--------------------------------------------------------------------------------

 

Salary and the prior year's Annual Cash Incentive Bonus, (B) health insurance
benefits for two years from the termination date at no charge to Executive, and
(C) acceleration to 100% vested status for all stock, stock option and other
equity awards to the extent such awards (other than stock options and stock
appreciation rights) are not subject to performance-based vesting for purposes
of qualifying as “performance-based compensation” for purposes of Section 162(m)
of the Internal Revenue Code of 1986, as amended (the “CODE”).  If no Annual
Cash Incentive Bonus was paid for the year before the year in which termination
occurs, for purposes of the bonus component of the severance payable under (A)
of the preceding sentence, Executive shall be entitled to two times the amount
of discretionary bonuses paid to Executive within the 12 month period preceding
termination.


(ii) If the severance payment is to be made as result of termination by the
Company without Cause or by Executive for Good Reason within 90 days before or
12 months after a Change of Control, payment of the entire cash severance amount
will be made in a lump sum on the earlier of (i) the date on which the Change of
Control occurs and (ii) Executive's effective date of termination. If the
Company otherwise terminates Executive without Cause or Executive terminates his
employment for Good Reason, Executive shall receive half of the cash severance
amount in a lump sum within 15 days of termination and half the number of months
of benefit continuation.  Executive shall not be entitled to the remainder of
the cash severance payment, or the second half of health insurance benefits
continuation, unless Executive gives notice to the Company within 30 days of the
conclusion of 50% of the Non-Compete Term that he agrees to comply with SECTION
2.3(C) and SECTION 2.4 for the remainder of the Non-Compete Term and, in
consideration therefor, desires to receive the remainder of the severance
payment and an extension of health insurance benefits, in which event Executive
shall be entitled to the additional health insurance benefits and the remainder
of the cash severance payment, payable in a lump sum on the date that the
Executive gives notice of his intent to comply with Sections 2.3 (C) and 2.4.




(iii) Executive shall not be under any duty or obligation to seek or accept
other employment following a termination of employment pursuant to which a
severance payment under this SECTION 3.2 is payable and the amounts due
Executive pursuant to this SECTION 3.2 shall not be reduced or suspended if
Executive accepts subsequent employment or earns any amounts as a self-employed
individual.


(b) If Executive's employment is terminated because of death or Permanent
Disability, (i) Executive, in the case of Permanent Disability or his estate in
the case of Executive's death, shall be entitled to his Prorata Base Salary and
Prorata Target Annual Cash Bonus through the date of termination for the year in
which the termination occurs, plus the greater of: 1) the remainder of the Base
Salary that would have been earned by

 
 
Page 8

--------------------------------------------------------------------------------

 

Executive under this Agreement between the time of his Death or Permanent
Disability and the expiration of this Agreement; or 2) twelve months of Base
Salary, plus his Target Annual Cash Bonus for the year of termination, and 3)
full acceleration of vesting for all stock and stock option awards;  (ii)
Executive's family members covered by the Company group health plan shall be
reimbursed for group health plan continuation coverage they elect to receive
under the Consolidated Omnibus Budget Reconciliation Act (COBRA) for up to 24
months, provided a member of Executive's family provides timely notice to the
health plan administrator of Executive's death or Permanent Disability.


(c) Additional Payments.


(i) Anything in this Agreement to the contrary notwithstanding, if it is
determined that any payment, award, benefit or distribution (or any acceleration
of any payment, award, benefit or distribution) by the Company or any entity
which effectuates a change in control (or other change in ownership) to or for
the benefit of Executive would be subject to the excise tax imposed by Section
4999 of the Internal Revenue Code of 1986, as amended (the "CODE") ("EXCESS
PARACHUTE PAYMENTS"), or any interest or penalties are incurred by Executive
with respect to such excise tax (such excise tax, together with any such
interest and penalties, are hereinafter collectively referred to as the "EXCISE
TAX"), then the Company shall pay to Executive an additional payment (a
"GROSS-UP PAYMENT") in an amount equal to that required to result in Executive
receiving, after application of the Excise Tax, a net amount that would have
been received hereunder had the Excise Tax not applied.


(ii) Subject to clause (i), all determinations required to be made under this
Section, including whether and when a Gross-Up Payment is required, the amount
of such Gross-Up Payment and the assumptions to be used in arriving at such
determinations, shall be made by a public accounting firm that is selected by
the Board (the "ACCOUNTING FIRM") which shall provide detailed supporting
calculations both to the Company and Executive within 15 business days of the
receipt of notice from the Company or Executive that there has been a Excess
Parachute Payment, or such earlier time as is requested by the Company or
Executive (collectively, the "DETERMINATION"). All fees and expenses of the
Accounting Firm shall be borne solely by the Company and the Company shall enter
into any agreement requested by the Accounting Firm in connection with the
performance of the services hereunder.  The Gross-Up Payment under this Section
with respect to any Excess Parachute Payments made to Executive shall be made no
later than 30 days following such Excess Parachute Payment.


(iii) As a result of the uncertainty in the application of Section 4999 of the
Code at the time of the Determination, it is possible that Gross-Up Payments
which will not have been made by the Company should have been made
("UNDERPAYMENT") or Gross-Up Payments will be made by the Company which should
not have been made ("OVERPAYMENT"), consistent with the

 
 
Page 9

--------------------------------------------------------------------------------

 

calculations required to be made hereunder. If Executive thereafter is required
to make payment of any Excise Tax or additional Excise Tax, the Accounting Firm
shall determine the amount of the Underpayment that has occurred and any such
Underpayment (together with interest at the rate provided in Section
1274(b)(2)(B) of the Code) shall be promptly paid by the Company to or for the
benefit of Executive. If the amount of the Gross-Up Payment exceeds the amount
necessary to reimburse Executive for his Excise Tax, the Accounting Firm shall
determine the amount of the Overpayment that has been made and any such
Overpayment (together with interest at the rate provided in Section 1274(b)(2)
of the Code) shall be promptly paid by Executive to or for the benefit of the
Company. Executive shall cooperate, to the extent his expenses are reimbursed by
the Company, with any reasonable requests by the Company in connection with any
contest or disputes with the Internal Revenue Service in connection with the
Excise Tax.


(d) "CHANGE OF CONTROL" means the occurrence of any one or more of the following
events:


(i) The Company shall not be the surviving entity in any merger, consolidation
or other reorganization (or survives only as a subsidiary of any entity other
than a previously wholly-owned subsidiary of the Company), or except in the case
of a reverse merger in which Company management and the Executive assume control
of the surviving entity;


(ii) The Company sells, leases or exchanges all or substantially all of its
assets to any other person or entity (other than a previously wholly-owned
subsidiary of the Company);


(iii) The Company is to be dissolved and liquidated;


(iv) Any person or entity, including a “group” as contemplated by Section
13(d)(3) of the Securities Exchange Act of 1934, as amended, other than Oaktree
Capital Management, L.P. or its affiliates, or any other person, entity or group
that is considered to own more than 50% of the outstanding shares of the
Company’s voting stock (based upon voting power), acquires or gains ownership or
control (including, without limitation, power to vote) of more than 50% of the
outstanding shares of the Company’s voting stock (based upon voting power); or


(v) As a result of or in connection with a contested election of directors, a
majority of members of the Board is replaced by directors whose election is not
endorsed by a majority of members of the Board before the date of the election.


(e)           SECTION 3.2 and this Agreement shall be administered and
interpreted to maximize the short-term deferral exception to Code Section 409A,
and Executive shall not, directly or indirectly, designate the taxable year of a
payment made under this Agreement.  The portion of any payment under this
Agreement that is paid within the

 
 
Page 10

--------------------------------------------------------------------------------

 

short-term deferral period (within the meaning of Code Section 409A and Treas.
Reg. § 1.409A-1(b)(4)) will be treated as a short term deferral and not
aggregated with other plans or payments.  Any other portion of the payment that
does not meet the short-term deferral requirement will, to the maximum extent
possible, be deemed to satisfy the exception from Code Section 409A under Treas.
Reg. § 1.409A-1(b)(9)(iii)(A) for involuntary separation pay and shall not be
aggregated with any other payment.  Any right to a series of installment
payments pursuant to this Agreement is to be treated as a right to a series of
separate payments.  Any amount that is paid as a short-term deferral within the
meaning of Treas. Reg. § 1.409A-1(b)(4) or within the involuntary separation pay
limit under Treas. Reg. § 1.409A-1(b)(9)(iii)(A) will be treated as a separate
payment.  Payment dates provided for in this Agreement are deemed to incorporate
“grace periods” within the meaning of Code Section 409A and the regulations
thereunder.  Notwithstanding anything herein to the contrary, if Executive is,
as of the date of termination, a “specified employee” for purposes of Code
Section 409A and Treas. Reg. § 1.409A-1(i), then any amount payable to Executive
pursuant to SECTION 3.2(a)(i)(A) or 3.2(c) that is neither a short-term deferral
within the meaning of Treas. Reg. § 1.409A-1(b)(4) nor within the involuntary
separation pay limit under Treas. Reg. § 1.409A-1(b)(9)(iii)(A) will not be paid
before the date that is six months after the date of termination, or if earlier,
the date of Executive’s death.  Any payments to which Executive would otherwise
be entitled during such non-payment period will be accumulated and paid or
otherwise provided to Executive on the first day of the seventh month following
such date of termination, or if earlier, within 30 days of Executive’s death to
his surviving spouse (or to his estate if Executive’s spouse does not survive
him).


(f) If Executive terminates his employment without Good Reason or is terminated
for Cause, he shall not be entitled to the severance payments provided for in
this Agreement.


Section 3.3 CONDITIONS FOR SEVERANCE.


(a) The severance payment payable to Executive pursuant to Section 3.2 shall be
in consideration of Executive's continuing obligations hereunder after such
termination, including Executive's obligations under ARTICLE 2.


(b) As a condition to the receipt of any severance payment, Executive agrees to
execute and deliver a reasonable severance and release agreement, including a
waiver of all claims except for any claims relating to benefits due under the
plans described in SECTION 1.3(B) and any future amount which may be payable as
a deferred bonus. The severance and release agreement shall be in a form
reasonably acceptable to the Board and shall be delivered to the Executive at
the time of termination; provided that such release shall not provide for a
release of Executive's right to indemnification under the Company's
organizational documents or directors and officers insurance against third party
claims.


(c) As a condition to the receipt of any severance payment, Executive agrees
that any and all claims and any and all causes of action of any kind or
character, including all

 
 
Page 11

--------------------------------------------------------------------------------

 

claims and causes of action arising out of Executive's employment with the
Company, the termination of such employment, any claims or demands against the
Company based upon Executive's employment for any monies other than those
specified in SECTION 3.2, and the actions by the officers, directors, Executives
and agents of Company shall be resolved through a dispute resolution process as
provided in SECTION 4.11; PROVIDED, HOWEVER, that any determination as to
whether and as of what date Executive has suffered a Permanent Disability are
delegated to the Board and any objection by Executive with any such
determination shall be limited to whether the Board reached such decision in
good faith.


(d) Except as expressly provided herein, Executive shall not be entitled to any
other severance payment.  The severance payments provided for herein are
Executive’s sole remedy for termination of his employment at the Company.


Section 3.4 TRANSITION PERIOD. Upon termination of this Agreement, and for 90
consecutive calendar days thereafter (the "TRANSITION PERIOD"), Executive agrees
to make himself available to assist the Company with transition projects
assigned to him by the Board. Executive will be paid at a reasonable, agreed
upon hourly rate for any work performed for the Company during the Transition
Period.


Section 3.5 CONTINUING OBLIGATIONS OF EXECUTIVE. Termination of the employment
relationship does not terminate those obligations of Executive imposed by
ARTICLES 2 and SECTIONS 3.4 through 3.5, which are continuing obligations.



 
 
Page 12

--------------------------------------------------------------------------------

 

ARTICLE 4


MISCELLANEOUS


Section 4.1 NOTICES. All notices and other communications required or permitted
to be given hereunder shall be in writing and shall be deemed to have been duly
given if delivered personally, mailed by certified mail (return receipt
requested) or sent by overnight delivery service, or electronic mail, or
facsimile transmission (with electronic confirmation of successful transmission)
to the parties at the following addresses or at such other addresses as shall be
specified by the parties by like notice, in order of preference of the
recipient:


To the Company:


Crimson Exploration Inc.
717 Texas Avenue
Suite 2900
Houston, Texas 77002
Attention:
Facsimile: (713) 236-4424
Telephone: (713) 236-7400


To Executive:


Carl Isaac
c/o Crimson Exploration Inc.
717 Texas Avenue
Suite 2900
Houston, Texas 77002
Facsimile: (713) 236-4424
Telephone: (713) 236-7400


Notice so given shall, in the case of mail, be deemed to be given and received
on the fifth calendar day after posting, in the case overnight delivery service,
on the date of actual delivery and, in the case of facsimile transmission, telex
or personal delivery, on the date of actual transmission or, as the case may be,
personal delivery. Any such notice or communication shall be delivered by hand
or by courier or sent certified or registered mail, return receipt requested,
postage prepaid, addressed as above (or to such other address as such party may
designate in a notice duly delivered as described above), and the third business
day after the actual date of mailing (or, if earlier, the actual date of
receipt) shall constitute the time at which notice was given.


Section 4.2 SEVERABILITY AND REFORMATION. If any one or more of the terms,
provisions, covenants or restrictions of this Agreement shall be determined by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remainder of the terms, provisions, covenants and restrictions shall remain in
full force and effect, and the

 
 
Page 13

--------------------------------------------------------------------------------

 

invalid, void or unenforceable provisions shall be deemed severable. Moreover,
if any one or more of the provisions contained in this Agreement shall for any
reason be held to be excessively broad as to duration, geographical scope,
activity or subject, it shall be reformed by limiting and reducing it to the
minimum extent necessary, so as to be enforceable to the extent compatible with
the applicable law as it shall then appear.


Section 4.3 ASSIGNMENT. This Agreement shall be binding upon and inure to the
benefit of the heirs and legal representatives of Executive and the permitted
assigns and successors of the Company, but neither this Agreement nor any rights
or obligations hereunder shall be assignable or otherwise subject to
hypothecation by Executive (except by will or by operation of the laws of
intestate succession) or by the Company, except that the Company may assign this
Agreement to any successor (whether by merger, purchase or otherwise), if such
successor expressly agrees to assume the obligations of the Company hereunder.


Section 4.4 AMENDMENT. This Agreement may be amended only by writing signed by
Executive and by a duly authorized representative of the Company (other than
Executive).


Section 4.5 ASSISTANCE IN LITIGATION. Executive shall reasonably cooperate with
the Company in the defense or prosecution of any claims or actions now in
existence or that may be brought in the future against or on behalf of the
Company that relate to events or occurrences that transpired while Executive was
employed by the Company. Executive's cooperation in connection with such claims
or actions shall include being available to meet with counsel to prepare for
discovery or trial and to act as a witness on behalf of the Company at mutually
convenient times. Executive also shall cooperate fully with the Company in
connection with any investigation or review by any federal, state or local
regulatory authority as any such investigation or review relates, to events or
occurrences that transpired while Executive was employed by the Company. The
Company will pay Executive an agreed upon reasonably hourly rate for Executive's
cooperation pursuant to this Section.


Section 4.6 BENEFICIARIES; REFERENCES. Executive shall be entitled to select
(and change, to the extent permitted under any applicable law) a beneficiary or
beneficiaries to receive any compensation or benefit payable hereunder following
Executive's death, and may change such election, in either case by giving the
Company written notice thereof. In the event of Executive's death or a judicial
determination of his incompetence, reference in this Agreement to Executive
shall be deemed, where appropriate, to refer to his beneficiary, estate or other
legal representative. Any reference to the masculine gender in this Agreement
shall include, where appropriate, the feminine.


Section 4.7 USE OF NAME; LIKENESS AND BIOGRAPHY. The Company may use, publish
and broadcast, and to authorize others to do so, the name, approved likeness and
approved biographical material of Executive to advertise, publicize and promote
the business of the Company and its affiliates, but not for the purposes of
direct endorsement without Executive's consent. This right shall terminate upon
the termination

 
 
Page 14

--------------------------------------------------------------------------------

 

of this Agreement. An "approved likeness" and "approved biographical material"
shall be, respectively, any photograph or other depiction of Executive, or any
biographical information or life story concerning the professional career of
Executive.


Section 4.8 GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED, INTERPRETED AND
GOVERNED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, WITHOUT REFERENCE TO
RULES RELATING TO CONFLICTS OF LAW.


Section 4.9 ENTIRE AGREEMENT. This Agreement contains the entire understanding
between the parties hereto with respect to the subject matter hereof and
supersedes in all respects any prior or other agreement or understanding,
written or oral, between the Company or any affiliate of the Company and
Executive with respect to such subject matter.


Section 4.10 COUNTERPARTS; NO ELECTRONIC SIGNATURES. This Agreement may be
executed in two or more counterparts, each of which will be deemed an
original.  For purposes of determining whether a party has signed this Agreement
or any document contemplated hereby or any amendment or waiver hereof, only a
handwritten signature on a paper document or a facsimile transmission of a
handwritten original signature will constitute a signature, notwithstanding any
law relating to or enabling the creation, execution or delivery of any contract
or signature by electronic means.


Section 4.11 ARBITRATION. Other than as provided in ARTICLE 3, the parties agree
that any controversy or claim arising out of or relating to this Agreement, or
the breach thereof, shall be resolved by arbitration administered by the
American Arbitration Association ("AAA") under its Commercial Arbitration Rules.
All disputes shall be resolved by one arbitrator within 120 days of the date
arbitration is initiated. The arbitrator will have the authority to award the
same remedies, damages and costs that a court could award, and will have the
additional authority to award those remedies set forth in ARTICLE 3. The
arbitrator shall issue a reasoned award explaining the decision, the reasons for
the decision and any damages awarded, including those set forth in ARTICLE 2.7,
where the arbitrator finds either party violated ARTICLES 2 or 3. The
arbitrator's decision will be final and binding. The judgment on the award
rendered by the arbitrator may be entered in any court having jurisdiction
thereof. The arbitration proceedings, any record of the same, and the award
shall be considered Confidential Information under this Agreement. This
provision can be enforced under the Federal Arbitration Act.


Section 4.12 NON-WAIVER. The failure by either party to insist upon the
performance of any one or more terms, covenants or conditions of this Agreement
shall not be construed as a waiver or relinquishment of any right granted
hereunder or of any future performance of any such term, covenant or condition,
and the obligation of either party with respect hereto shall continue in full
force and effect, unless such waiver shall be in writing signed by the Company
(other than Executive) and Executive.

 
 
Page 15

--------------------------------------------------------------------------------

 



Section 4.13 ANNOUNCEMENT. The Company may make public announcements concerning
the execution of this Agreement and the terms contained herein, at the Company's
discretion.


Section 4.14 CONSTRUCTION. The headings and captions of this Agreement are
provided for convenience only and are intended to have no effect in construing
or interpreting this Agreement. The language in all parts of this Agreement
shall be in all cases construed in accordance to its fair meaning and not
strictly for or against the Company or Executive. The words "include,"
"includes," and "including" will be deemed to be followed by "without
limitation."


Section 4.15 RIGHT TO INSURE. The Company shall have the right to secure, in its
own name or otherwise, and at its own expense, life, health, accident or other
insurance covering Executive, and Executive shall have no right, title or
interest in and to such insurance. Executive shall assist the Company in
procuring such insurance by submitting to examinations and by signing such
applications and other instruments as may be required by the insurance carriers
to which application is made for any such insurance.


Section 4.16 NO INCONSISTENT OBLIGATIONS. Executive represents and warrants that
to his knowledge he has no obligations, legal, in contract or otherwise,
inconsistent with the terms of this Agreement or with his undertaking employment
with the Company to perform the duties described herein. Executive will not
disclose to the Company, or use or induce the Company to use, any confidential,
proprietary or trade secret information of others. Executive represents and
warrants that to his knowledge he has returned all property and confidential
information belonging to all prior employers, if he is obligated to do so.


Section 4.17 VOLUNTARY AGREEMENT. Each party to this Agreement has read and
fully understands the terms and provisions hereof, has reviewed this Agreement
with legal counsel, has executed this Agreement based upon such party's own
judgment and advice of counsel, and knowingly, voluntarily, and without duress,
agrees to all of the terms set forth in this Agreement. The parties have
participated jointly in the negotiation and drafting of this Agreement. If an
ambiguity or question of intent or interpretation arises, this Agreement will be
construed as if drafted jointly by the parties and no presumption or burden of
proof will arise favoring or disfavoring any party because of authorship of any
provision of this Agreement. Except as expressly set forth in this Agreement,
neither the parties nor their affiliates, advisors and/or their attorneys have
made any representation or warranty, express or implied, at law or in equity
with respect of the subject matter contained herein. Without limiting the
generality of the previous sentence, the Company, its affiliates, advisors
and/or attorneys have made no representation or warranty to Executive concerning
the state or federal tax consequences to Executive regarding the transactions
contemplated by this Agreement.

 
 
Page 16

--------------------------------------------------------------------------------

 

        Section 4.18 LEGAL FEES AND EXPENSES.  The Company agrees to pay as
incurred, to the full extent permitted by law, all reasonable legal fees which
Executive may reasonably incur as a result of any contest by the Company, the
Executive or others of the validity or enforceability of, or liability or
entitlement under, any provision of this Agreement or any guarantee of
performance thereof (whether such contest is between the Company and Executive
or between either of them and any third party, and including as a result of any
contest by the Executive about the amount of any payment pursuant to this
Agreement), plus in each case interest on any delayed payment at the applicable
federal rate provided for in Section 7872(f)(2)(A) of the Code. The Company’s
obligations under this SECTION 4.18 shall apply without regard to the outcome of
any such contest; PROVIDED, HOWEVER, that if such contest relates to a payment,
act or omission that occurred prior to a Change of Control, then the Company’s
obligations under this SECTION 4.18 shall apply only if Executive obtains any
money judgment or otherwise prevails with respect to any such contest.


[SIGNATURE PAGE FOLLOWS]

 
 
Page 17

--------------------------------------------------------------------------------

 





Signature Page to Carl Isaac Employment Agreement


IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above:



 
CRIMSON EXPLORATION INC.
     
By:/s/ Allan Keel
 
Name: Allan Keel
 
Title: Chief Executive Officer and President
             
/s/ Carl Isaac
 
Carl Isaac
   




Page 18
